     Case: 1:20-cv-03321 Document #: 8 Filed: 06/17/20 Page 1 of 1 PageID #:25

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Padmaja Chowdhary
                                       Plaintiff,
v.                                                       Case No.: 1:20−cv−03321
                                                         Honorable Steven C. Seeger
Debt Recovery Solutions, LLC
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 17, 2020:


        MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed the
Notice of Settlement (Dckt. No. [7]), which reported that the parties "have settled all
claims between them in this matter" and are in the process of finalizing the paperwork. In
light of the representation that the parties have settled in principle, this case is hereby
dismissed without prejudice. The dismissal will automatically convert to a dismissal with
prejudice unless the parties seek and obtain relief of Court by August 21, 2020. The
parties reported that they may want this Court to "retain jurisdiction for any matters
related to completing and/or enforcing the settlement." The Court directs counsel to read
the entry about "Settlement Dismissal Orders" on Judge Seeger's webpage. Civil case
terminated. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
